This is a motion to charge a trustee.
It appears from the affidavit of the Rhode Island Hospital Trust Company, the trustee, and its answers to the interrogatories propounded to it by the plaintiff, that the fund garnished was deposited with it in the name of the defendant, "Arthur Greene, agent;" that its account does not disclose the name of any person as principal; nor did the defendant before, or at the time of making the deposit, nor has he since, disclosed the name of any principal. It does not appear that since the service of the writ any person has interposed a claim to the fund, or that the name of any person as the principal of the defendant has come to the knowledge of the trustee.
We think the motion should be granted. It seems somewhat remarkable, if the defendant is in fact the agent of another, the owner of the fund, that such owner has made no claim for it upon the trustee, or that his name, at least, should not have been suggested to the trustee by the defendant who has answered this suit, and is doubtless aware of the garnishment. In the absence of such claim or suggestion, we cannot resist the conclusion that the money is really the defendant's, and that the purpose of the word "agent," affixed to his name, was to protect the fund from attachment. Such devices are not infrequently resorted to by debtors to keep their property from being reached by creditors.
The trustee will be charged to the extent of the fund in its possession, or so much thereof as shall be required for the satisfaction of the plaintiff's judgment.
Motion granted.